
	
		I
		111th CONGRESS
		2d Session
		H. R. 5104
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Pomeroy (for
			 himself and Mr. Nunes) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow for
		  the deduction for domestic oil related production activities of companies which
		  are not major integrated oil companies.
	
	
		1.Deduction for domestic oil
			 related production activities allowed for companies which are not major
			 integrated oil companies
			(a)In
			 generalSubparagraph (A) of
			 section 199(d)(9) of the Internal Revenue Code of 1986 is amended by striking
			 has oil related qualified production activities income and
			 inserting is a major integrated oil company (as defined in section
			 167(h)(5)(B)).
			(b)Conforming
			 amendmentParagraph (9) of
			 section 199(d) of such Code is amended by striking taxpayers with oil related qualified production activities
			 income and inserting major integrated oil
			 companies.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
